Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
2.	The drawings filed on 04/05/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 04/05/2021 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/15/2021. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
5.	This is a continuation application which is a continuation of application 17222806, filed 04/05/2021 is a continuation of 16383383, filed 04/12/2019, now U.S. Patent #10972292 16383383 Claims Priority from Provisional Application 62752929, filed 10/30/2018. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 10/30/2018.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Double Patenting
7.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


8.	Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of co-pending US Patent No. 10,972,292.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

9.	Below is a table of comparison between independent claims of the instant application and that of US patent No. 10,972,292.
US Patent No. 10,972,292
Instant Application No. 17/222,806
1. A physical unclonable function (PUF) generator comprising: a PUF cell array comprising a plurality of bit cells configured in a plurality of columns and at least one row, and at least one input/output (I/O) circuit each coupled to at least two neighboring columns of the PUF cell array, wherein the at least one I/O circuit each comprises a sense amplifier (SA) with no cross-coupled pair of transistors, wherein the SA comprises two cross-coupled inverters with no access transistor and a SA enable transistor, and wherein the at least one I/O circuit each is configured to access and determine logical states of at least two bit cells in the at least two neighboring columns; and based on the determined logical states of the plurality of bit cells, to generate a PUF signature.
2. The PUF generator of claim 1, wherein the SA is coupled between two first bit lines from the at least two neighboring columns of the PUF cell array.
1. A physical unclonable function (PUF) generator comprising: a PUF cell array comprising a plurality of bit cells configured in a plurality of columns and at least one row, and at least one input/output (I/O) circuit each coupled to at least two neighboring columns of the PUF cell array, wherein the at least one I/O circuit each is configured to access and determine logical states of at least two bit cells in the at least two neighboring columns; and based on the determined logical states of the plurality of bit cells, to generate a PUF signature. 

2. The PUF generator of claim 1, wherein the at least one I/O circuit each comprises two cross-coupled inverters with no access transistor and an enable transistor, wherein the two cross- coupled inverters are coupled between two first bit lines from the at least two neighboring columns of the PUF cell array.  


3. The PUF generator of claim 2, wherein the two first bit lines coupled to the SA are separated by a first distance, wherein the first distance is smaller than a second distance, wherein the second distance is a distance separated between two second bit lines from the at least two neighboring columns.
3. The PUF generator of claim 2, wherein the two first bit lines are separated by a first distance, wherein the first distance is smaller than a second distance, wherein the second distance is a distance separated between two second bit lines from the at least two neighboring columns.  
4. The PUF generator of claim 2, wherein the two cross-coupled inverters in the SA each is coupled directly to the two first bit lines of the at least two neighboring columns with no access transistor.
4. The PUF generator of claim 2, wherein each of the two cross-coupled inverters is coupled directly to the two first bit lines of the at least two neighboring columns, respectively, with no access transistor.  
5. The PUF generator of claim 1, wherein the two cross-coupled inverters in the SA each comprise an n-type metal-oxide-semiconductor (NMOS) transistor and a p-type MOS (PMOS) transistor.
5. The PUF generator of claim 2, wherein the two cross-coupled inverters each comprise an n-type metal-oxide-semiconductor (NMOS) transistor and a p-type MOS (PMOS) transistor.  
6. The PUF generator of claim 1, further comprising: at least two pass gates, wherein the at least two pass gates each is coupled between the SA and the PUF cell array, wherein the at least two pass gates each comprises a transmission gate, wherein the transmission gate comprises at least 2 transistors.
6. The PUF generator of claim 2, further comprising: at least two pass gates, wherein the at least two pass gates each is coupled between the two cross-coupled inverters and the PUF cell array, wherein the at least two pass gates each comprises a transmission gate, wherein the transmission gate comprises at least 2 transistors.  
7. The PUF generator of claim 1, further comprising: at least one pre-discharge transistor, wherein the at least one pre-discharge transistor is coupled between a first voltage and at least one respective bit line of the at least two neighboring columns.
7. The PUF generator of claim 1, further comprising: at least one pre-discharge transistor, wherein the at least one pre-discharge transistor is coupled between a first voltage and at least one respective bit line of the at least two neighboring columns.  
8. The PUF generator of claim 1, further comprising: at least one equalizer, wherein each of the at least one equalizers is coupled between two respective bit lines of the at least two neighboring columns.
8. The PUF generator of claim 1, further comprising: at least one equalizer, wherein each of the at least one equalizer is coupled between two respective bit lines of the at least two neighboring columns.  
9. The PUF generator of claim 1, wherein the plurality of bit cells each comprises a single transistor.
9. The PUF generator of claim 1, wherein the plurality of bit cells each comprises a single transistor.  
10. A method for generating a physical unclonable function (PUF) signature comprising: writing a first voltage in each of a plurality of bit cells in at least two neighboring columns of a PUF cell array through an input/output (I/O) circuit; stabilizing the first voltage level to a second voltage level in each of the plurality of bit cells; enabling a sense amplifier (SA) of the I/O circuit to read two second voltage levels from the at least two neighboring columns; and determining a PUF signature, wherein the I/O circuit comprises no cross-coupled pair of transistors, and wherein the SA comprises two first cross-coupled inverters with no access transistor and a SA enable transistor.
10. A method for generating a physical unclonable function (PUT) signature comprising: writing a first voltage in each of a plurality of bit cells in at least one column of a PUF cell array through an input/output (IO) circuit; stabilizing the first voltage level to a second voltage level in each of the plurality of bit cells; enabling a sense amplifier (SA) of the I/O circuit to read the second voltage levels from the at least at least one column; and determining a PUF signature, wherein the I/O circuit comprises no cross-coupled pair of transistors, and wherein the SA comprises two first cross-coupled inverters with no access transistor and a SA enable transistor.  
11. The method of claim 10, wherein the writing is performed by turning on at least one pre-charge transistors, wherein the at least one pre-discharge transistor is coupled between a first voltage and at least one respective bit line of the at least two neighboring columns
11. The method of claim 10, wherein the writing is performed by turning on at least one pre- charge transistors, wherein the at least one pre-discharge transistor is coupled between the first voltage and at least one respective bit line of the at least one column.  
12. The method of claim 10, wherein the writing further comprising: turning on at least two access transistors in each of the plurality of bit cells, when each of the plurality of bit cells in the PUF cell array comprises two second cross-coupled inverters.
12. The method of claim 10, wherein the writing further comprising: turning on at least two access transistors in each of the plurality of bit cells, when each of the plurality of bit cells in the PUF cell array comprises two second cross-coupled inverters.  
13. The method of claim 10, wherein the stabilizing comprising: turning off at least two access transistors in each of the plurality of bit cells, when each of the plurality of bit cells in the PUF cell array comprises two second cross-coupled inverters.
13. The method of claim 10, wherein the stabilizing comprising: turning off at least two access transistors in each of the plurality of bit cells, when each of the plurality of bit cells in the PUF cell array comprises two second cross-coupled inverters.  
14. The method of claim 10, wherein the SA is coupled between two first bit lines from the two neighboring columns of the PUF cell array.
14. The method of claim 10, wherein the SA is coupled between two first bit lines from two neighboring columns of the PUF cell array.  
15. The method of claim 14, wherein the two first bit lines coupled to the SA are separated by a first distance, wherein the first distance is smaller than a second distance, wherein the second distance is a distance separated between two second bit lines from the at least two neighboring columns.
15. The method of claim 14, wherein the two first bit lines coupled to the SA are separated by a first distance, wherein the first distance is smaller than a second distance, wherein the second distance is a distance separated between two second bit lines from the at least two neighboring columns.  
16. The method of claim 10, wherein each of the two first cross-coupled inverters in the SA is coupled directly to the two first bit lines of the at least two neighboring columns with no access transistor.
16. The method of claim 14, wherein each of the two first cross-coupled inverters in the SA is coupled directly to the two first bit lines of the at least two neighboring columns with no access transistor.  
17. The method of claim 10, wherein the I/O circuit further comprising one of the following: at least two pass gates, at least one pre-discharge transistor, and at least one equalizer, wherein each of the at least two pass gates comprises a transmission gate, wherein the transmission gate comprise at least 2 transistors, wherein each of the at least one pre-discharge transistor is coupled between a first voltage and at least one respective bit line of the at least two neighboring columns, wherein each of the at least one equalizers is coupled between two respective bit lines of the at least two neighboring columns.
17. The method of claim 10, wherein the I/O circuit further comprising one of the following: at least two pass gates, at least one pre-discharge transistor, and at least one equalizer, wherein each of the at least two pass gates comprises a transmission gate, wherein the transmission gate comprise at least 2 transistors, wherein each of the at least one pre-discharge transistor is coupled between the first voltage and at least one respective bit line of at least two neighboring columns of the PUF cell array, wherein each of the at least one equalizers is coupled between two respective bit lines of the at least two neighboring columns.  
18. A physical unclonable function (PUF) generator comprising: a PUF cell array comprising a plurality of bit cells configured in a plurality of columns and at least one row, wherein the plurality of bit cells each comprises two first cross-coupled inverters and two access transistors, wherein the two access transistors are coupled to a first bit line and a second bit line of in a respective column, and a plurality of input/output (I/O) circuit each coupled to two neighboring columns of the PUF cell array, wherein the at least one I/O circuit each comprises a sense amplifier (SA) with no cross-coupled pair of transistors, wherein the SA comprises two second cross-coupled inverters with no access transistor and a SA enable transistor, and wherein each of the two second cross-coupled inverters in the SA comprises an n-type metal-oxide-semiconductor (NMOS) transistor and a p-type MOS (PMOS) transistor.
18. A physical unclonable function (PUF) generator comprising: a PUF cell array comprising a plurality of bit cells configured in a plurality of columns and at least one row, wherein the plurality of bit cells each comprises two first cross-coupled inverters and two access transistors, wherein the two access transistors are coupled to a first bit line and a second bit line of a respective column, and a plurality of input/output (I/O) circuits each coupled to two neighboring columns of the PUF cell array, wherein the at least one I/O circuit each comprises two second cross-coupled inverters with no access transistor and an enable transistor, and wherein each of the two second cross-coupled inverters comprises an n-type metal-oxide-semiconductor (NMOS) transistor and a p-type MOS (PMOS) transistor.  
19. The PUF generator of claim 18, wherein each of the two second cross-coupled inverters in the SA is coupled directly to the two first bit lines of the two neighboring columns with no access transistor, wherein the two first bit lines coupled to the SA are separated by a first distance, wherein the first distance is smaller than a second distance, wherein the second distance is a distance separated between two second bit lines from the two neighboring columns.
19. The PUF generator of claim 18, wherein each of the two second cross-coupled inverters is coupled directly to the two first bit lines of the two neighboring columns with no access transistor, wherein the two first bit lines are separated by a first distance, wherein the first distance is smaller than a second distance, wherein the second distance is a distance separated between two second bit lines from the two neighboring columns.  
20. The PUF generator of claim 18, wherein the I/O circuit further comprising: at least two pass gates, at least one pre-discharge transistor, and at least one equalizer, wherein each of the at least two pass gates comprises a transmission gate, wherein the transmission gate comprise at least 2 transistors, wherein each of the at least one pre-discharge transistor is coupled between a first voltage and at least one respective bit line of the at least two neighboring columns, wherein each of the at least one equalizers is coupled between two respective bit lines of the at least two neighboring columns.
20. The PUF generator of claim 18, wherein the I/O circuit further comprising: at least two pass gates, at least one pre-discharge transistor, and at least one equalizer, wherein each of the at least two pass gates comprises a transmission gate, wherein the transmission gate comprise at least 2 transistors, wherein each of the at least one pre-discharge transistor is coupled between a first voltage and at least one respective bit line of the at least two neighboring columns, wherein each of the at least one equalizers is coupled between two respective bit lines of the at least two neighboring columns.  



Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pedersen (US 9,279,850 B1) provides apparatus for identifying stable physically unclonable function (PUF) cells includes an array of PUF cells, a bias control circuit, and a selector circuit. The bias control circuit has a plurality of bias control lines that apply one or more bias control signals to each PUF cell in the array of PUF cells. The selector circuit selects a subset of the PUF cells in the array of PUF cells based on whether outputs of the PUF cells in the array of PUF cells change in response to application of the bias control signals, Bittlestone et al. (US 2017/0038807 A1) provides methods and apparatus for creating a physically unclonable function for SRAM are disclosed. An example method includes decreasing a supply voltage of a memory array to a first voltage level, the first voltage level being below a normal operating voltage associated with the memory array, reading a first value of a bit cell after the supply voltage has been at the first voltage level, and determining a function based on the first value of the bit cell and a second value, the second value stored in the bit cell when the memory array is operating at a voltage level above the first voltage level, the function to represent an identification of a circuit including the memory array and Gotze et al. (US 2014/0185795 A1) provides a physically unclonable function (PUF) circuit, a PUF key generator, an encryption unit, and a plurality of fuses. The storage location is to store a configuration fuse value. The PUF circuit is to provide a PUF value. The PUF key generator is to generate a PUF key based on the PUF value. The encryption unit is to encrypt the configuration fuse value using the PUF key. The PUF key and the configuration fuse value are to be provided to a key server. The key server is to determine that the configuration fuse value indicates that the apparatus is a production component, and, in response, provide a fuse key to be stored in the plurality of fuses.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

A.G.
August 24, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434